BURGESS, Justice,
concurring.
I concur in the result. The majority’s discussion and reliance upon habit and relevancy is unnecessary since appellant’s complaints can be resolved on procedural grounds.
As to Mirner Brown’s testimony that he had seen appellant with a gun on a few occasions prior to the night in question, the objection was: ‘Tour Honor, I object. This could possibly go into Rule 404 of the evidence which I have not been provided notice if The State intends to introduce it.” This objection was insufficient to preserve error.
As to Amanda Barnes’ testimony that appellant “every day he shoots a gun”, the trial court sustained appellant’s objection and instructed the jury to disregard the non-responsive answer. This instruction was sufficient to cure any possible harm. Tennard v. State, 802 S.W.2d 678, 685 (Tex.Crim.App.), cert. denied, 501 U.S. 1259, 111 S.Ct. 2914, 115 L.Ed.2d 1077 (1991). Furthermore, appellant failed to move for a mistrial, thereby no error is preserved. Fuller v. State, 827 S.W.2d 919, 926 (Tex.Crim.App.1992), cert. denied, - U.S. -, 113 S.Ct. 3035, 125 L.Ed.2d 722 (1993).
Likewise after Ronald Davis’ testimony about appellant smoking a joint the trial court sustained appellant’s objection and instructed the jury to disregard the non-responsive answer. This instruction was sufficient to cure any possible harm. Tennard, 802 S.W.2d at 685. Furthermore, appellant failed to move for a mistrial, thereby no error is preserved. Fuller, 827 S.W.2d at 926.